FILED
                             NOT FOR PUBLICATION                            DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In the Matter of: KENYON K. KELLEY,              No. 13-35324

               Debtor,                           D.C. No. 3:12-cv-05446-BHS


JAMES J. O’HAGAN,                                MEMORANDUM*

               Appellant,

  v.

NORTHWEST FARM CREDIT
SERVICES, FLCA,

               Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       James J. O’Hagan appeals pro se from the district court’s judgment

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from orders of the bankruptcy court declaring him to be a

vexatious litigant and imposing sanctions. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for an abuse of discretion a district court’s dismissal for non-

compliance with non-jurisdictional bankruptcy rules. Ehrenberg v. Cal. State

Univ. (In re Beachport Entm’t), 396 F.3d 1083, 1086-87 (9th Cir. 2005). We

affirm.

      The district court did not abuse its discretion in dismissing O’Hagan’s

appeal because, despite an order to show cause from the district court as to why it

should not dismiss for failure to perfect the appeal, O’Hagan failed to perfect the

record for over nine months after filing the appeal. See id. at 1087 (stating factors

to consider prior to dismissal of bankruptcy appeal for non-compliance with a

procedural rule).

      To the extent that O’Hagan challenges the denial of his motion for

reconsideration, the district court did not abuse its discretion because O’Hagan

failed to establish a basis for reconsideration. See W.D. Wash. R. 7(h)(1) (setting

forth grounds for reconsideration); Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th

Cir. 1993) (reviewing application of local rules for abuse of discretion); see also

Sch. Dist. No. 1J, Multnomah Cnty., Or., v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth factors for reconsideration under Fed.R.Civ.P. 59(e)).


                                           2                                    13-35324
        We reject as unsupported by the record O’Hagan’s contention that the

district court judge failed to consider a motion to recuse himself.

        We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

        O’Hagan’s motion to consolidate, filed on August 22, 2013, is denied as

moot.

        O’Hagan’s motion to stay further action, filed on September 6, 2013,

seeking to supplement the record, is denied.

        AFFIRMED.




                                           3                                   13-35324